[Cite as Flynn v. State Med. Bd. of Ohio, 2016-Ohio-5903.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Freeda J. Flynn, M.D.,                                 :

                 Appellant-Appellant,                  :
                                                                  No. 16AP-29
v.                                                     :       (C.P.C. No. 15CV-4888)

State Medical Board of Ohio,                           :     (REGULAR CALENDAR)

                 Appellee-Appellee.                    :



                                         D E C I S I O N

                                  Rendered on September 20, 2016


                 On brief: Dinsmore & Shohl, LLP, Eric J. Plinke, Daniel S.
                 Zinsmaster, and Brendan T. O'Reilly, for appellant. Argued:
                 Brendan T. O'Reilly.

                 On brief: Michael DeWine, Attorney General, and Emily A.
                 Pelphrey, for appellee. Argued: Emily A. Pelphrey.

                  APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Appellant-appellant, Freeda J. Flynn, M.D., appeals from a judgment of the
Franklin County Court of Common Pleas affirming the order of appellee-appellee, State
Medical Board of Ohio ("Board"), placing appellant's license to practice medicine and
surgery in Ohio on probation for three years. For the reasons which follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Appellant has been licensed to practice medicine and surgery in Ohio since
1994; she is board certified in family medicine. On March 5, 2014, the Board informed
appellant it had reason to believe that she was in violation of R.C. 4731.22(B)(19), in that
she was impaired due to mental illness. The March 5, 2014 letter cited the following five
No. 16AP-29                                                                               2


events in support of the Board's conclusion that appellant might be in violation of R.C.
4731.22(B)(19): (1) that appellant was fired on January 29, 2010 from the family practice
she was employed at, Mercer Health, because on at least two instances her "improper
charting could have resulted in harm to the patient had [her] orders been followed," and
because of "inappropriate and disruptive behavior in the office," including that she had
"screamed at staff" and "screamed at patients"; (2) in 2012, at her current practice, there
was an incident where she "yelled at [a] patient, threw items, and told him to get out";
(3) during her 1994 application for licensure, she reported to the Board that in 1991 she
was diagnosed with Depressive Disorder NOS and was prescribed Prozac; (4) in 2002, she
informed the Board that her hospital privileges at a hospital in West Virginia had been
summarily suspended, although they were later restored; and (5) in 2013, she reported to
the Board that she was not taking any medication for conditions related to mental illness.
(State's Ex. 2, Mar. 5, 2014 Letter at 1-2.) The Board ordered appellant to submit to a
psychiatric examination by Stephen Noffsinger, M.D.
       {¶ 3} Dr. Noffsinger examined appellant on March 27, 2014, and wrote a report
regarding his findings on March 30, 2014. Dr. Noffsinger concluded, "with reasonable
medical certainty that [appellant] has the mental disorder of Persistent Depressive
Disorder * * *, which is characterized by [appellant's] symptoms of chronic mild
depression, mild fatigue, anxiety, difficulty tolerating stress and mildly impaired
concentration." (State's Ex. 3, Dr. Noffsinger's Report at 11.) Dr. Noffsinger concluded
that her disorder "result[ed] in her being unable to practice medicine according to
acceptable and prevailing standards of care," explaining that "[d]ue to her depressive
symptoms, [her] ability to tolerate stress is seriously compromised." (State's Ex. 3 at 11.)
Dr. Noffsinger also concluded that appellant's disorder was amenable to treatment.
       {¶ 4} On September 10, 2014, the Board issued a notice of opportunity letter
advising appellant that the Board intended to determine whether to limit, revoke,
permanently revoke, suspend, reprimand, or place her license on probation for being in
violation of R.C. 4731.22(B)(19). The letter advised appellant that she was entitled to a
hearing on the matter, and appellant requested a hearing. The Board initially set the
hearing for February 9, 2015, but continued the hearing, at appellant's request, to
March 17, 2015.
No. 16AP-29                                                                              3


       {¶ 5} Dr. Noffsinger was the only witness to testify at the March 17, 2015 hearing.
Dr. Noffsinger noted that appellant's odd behaviors, such as yelling at patients and staff,
were consistent with his diagnosis of persistent depressive disorder.      Dr. Noffsinger
explained that appellant's persistent depressive disorder renders her unable to tolerate
stress and that accordingly when stressed, "she becomes irritable, she becomes disruptive,
she has impaired concentration, and she makes errors." (Tr. at 36.) Dr. Noffsinger
testified that due to her persistent depressive disorder, appellant is unable to practice
medicine according to acceptable and prevailing standards of care.
       {¶ 6} On April 2, 2015, the hearing examiner issued a "Report and
Recommendation," concluding that appellant was unable to practice according to
acceptable and prevailing standards of care due to her mental illness. As such, the
hearing examiner found appellant to be in violation of R.C. 4731.22(B)(19) and
recommended that the Board suspend appellant's license for an indefinite period of time.
Appellant filed written objections to the Report and Recommendation on April 24, 2015.
       {¶ 7} The Board considered appellant's objections at its May 13, 2015 meeting.
The Board adopted the hearing examiner's findings of fact and conclusions of law but
amended the proposed order from indefinite suspension to a three-year term of
probation. The terms of appellant's probation include that she submit to Board-approved
and Board-monitored psychiatric treatment and that she attend and complete courses
dealing with disruptive physicians, professional ethics, and office management.
       {¶ 8} Appellant appealed the Board's order to the Franklin County Court of
Common Pleas pursuant to R.C. 119.12. The court of common pleas found reliable,
probative, and substantial evidence to support the Board's order and concluded that the
order was in accordance with law.       The court overruled appellant's assigned errors
concerning alleged violations of Title II of the American with Disabilities Act ("ADA") and
R.C. 4112.02(A), and alleged due process violations. As such, the lower court affirmed the
Board's order.
II. ASSIGNMENTS OF ERROR
       {¶ 9} Appellant appeals, assigning the following errors for our review:
              [1.] The Court of Common Pleas Erred in Affirming the
              Board's Order Because the Order Violates State and Federal
No. 16AP-29                                                                        4


              Laws Prohibiting Discrimination Against Individuals with
              Disabilities, and Therefore the Order is not in Accordance
              with Law.

              [2.] The Court of Common Pleas Erred by Finding the Board's
              Order is Supported by a Preponderance of Substantial,
              Probative, and Reliable Evidence Because the Board Failed to
              Prove Any of the Three Critical Elements of the Alleged
              Violation.

              [3.] The Court of Common Pleas Erred in Affirming The
              Board's Order Because the Legal Standard Underlying the
              Board's Action Fails to Accurately Find a Violation of the
              Statute Alleged, and Therefore the Order is not in Accordance
              with Law.

              [4.] The Court of Common Pleas Erred in Affording the
              Board's Evaluation of Evidence Deference when No Deference
              was Due.

              [5.] The Court of Common Pleas Erred in Affirming The
              Board's Order Because the Hearing Provided to Dr. Flynn was
              Unfair, in Violation of State and Federal Protections of Dr.
              Flynn's Rights to Due Process of Law, and Therefore The
              Order is not in Accordance with Law.

III. STANDARD OF REVIEW
       {¶ 10} Under R.C. 119.12, a common pleas court, in reviewing an order of an
administrative agency, must consider the entire record to determine whether reliable,
probative, and substantial evidence supports the agency's order and the order is in
accordance with law. Univ. of Cincinnati v. Conrad, 63 Ohio St.2d 108, 110-11 (1980).
The Supreme Court of Ohio has defined the concepts of reliable, probative, and
substantial evidence as follows:
              (1) "Reliable" evidence is dependable; that is, it can be
              confidently trusted. In order to be reliable, there must be a
              reasonable probability that the evidence is true.
              (2) "Probative" evidence is evidence that tends to prove the
              issue in question; it must be relevant in determining the issue.
              (3) "Substantial" evidence is evidence with some weight; it
              must have importance and value.

Our Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St.3d 570, 571 (1992).
No. 16AP-29                                                                                 5


       {¶ 11} The common pleas court's "review of the administrative record is neither a
trial de novo nor an appeal on questions of law only, but a hybrid review in which the
court 'must appraise all the evidence as to the credibility of the witnesses, the probative
character of the evidence, and the weight thereof.' " Lies v. Veterinary Med. Bd., 2 Ohio
App.3d 204, 207 (1st Dist.1981), quoting Andrews v. Bd. of Liquor Control, 164 Ohio St.
275, 280 (1955). The common pleas court must give due deference to the administrative
agency's resolution of evidentiary conflicts, but "the findings of the agency are by no
means conclusive." Conrad at 111. The common pleas court conducts a de novo review of
questions of law, exercising its independent judgment in determining whether the
administrative order is "in accordance with law." Ohio Historical Soc. v. State Emp.
Relations Bd., 66 Ohio St.3d 466, 471 (1993).
       {¶ 12} An appellate court's review of an administrative decision is more limited
than that of a common pleas court. Pons v. State Med. Bd., 66 Ohio St.3d 619, 621 (1993).
The appellate court is to determine only whether the common pleas court abused its
discretion. Id. Absent an abuse of discretion, a court of appeals may not substitute its
judgment for that of an administrative agency or the common pleas court. Id. An
appellate court, however, has plenary review of purely legal questions. Big Bob's, Inc. v.
Ohio Liquor Control Comm., 151 Ohio App.3d 498, 2003-Ohio-418, ¶ 15 (10th Dist.).
       A. First Assignment of Error – Discrimination
       {¶ 13} Appellant's first assignment of error asserts that the Board's order violates
state and federal laws prohibiting discrimination against individuals with disabilities.
       {¶ 14} The ADA provides that "no qualified individual with a disability shall, by
reason of such disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to discrimination by any
such entity." 42 U.S.C. 12132. A person is a "qualified individual with a disability" if they
are "an individual with a disability who, with or without reasonable modifications to rules,
policies, or practices, * * * meets the essential eligibility requirements for the receipt of
services or the participation in programs or activities provided by a public entity." 42
U.S.C. 12131. In Ohio, it is unlawful for the state to discriminate against any person in any
matter related to employment on the basis of a person's disability. See R.C. 4112.02,
4112.01. For the reasons stated below, we find that appellant is not a qualified individual
No. 16AP-29                                                                               6


with a disability and that the Board did not unlawfully discriminate against her on the
basis of a disability.
       {¶ 15} The Supreme Court has held that the "Americans with Disabilities Act * * *
does not prevent the discipline of attorneys with disabilities." Columbus Bar Assn. v.
Elsass, 86 Ohio St.3d 195, 199 (1999). "This is because the primary purpose of attorney
discipline is to protect the public," and the Supreme Court accordingly has a
"constitutional duty to oversee the bar and to ensure that its members are fit to practice
law." Id. at 199. See also Cincinnati Bar Assn. v. Komarek, 84 Ohio St.3d 90, 96 (1998)
(noting that the "ADA does not prevent disciplinary authorities from disbarring an
attorney with a bipolar disorder who had misappropriated client funds").
       {¶ 16} Just as the Supreme Court oversees the bar to ensure that its members are
fit to practice law, the Board oversees physicians to ensure that they are fit to practice
medicine and surgery in Ohio. See Bouquett v. State Med. Bd., 123 Ohio App.3d 466, 473
(10th Dist.1997) (noting that "R.C. 4731.22(B) was enacted under the state's police
powers," and accordingly the provisions in R.C. 4731.22(B) relate "directly to the state's
interest in protecting the public from a physician whose behavior has fallen below an
acceptable standard of conduct"). The "very nature of the police powers exercised by state
boards of medicine require the state to discriminate on the basis of, among other
considerations, a mental condition harmful to the public's safety." Alexander v. Margolis,
921 F.Supp. 482, 488 (W.D.Mich.1995). Indeed, "[t]he danger of irreparable harm to the
public is too great to deny the Board such discretion." Id.
       {¶ 17} The Board concluded, relying on Dr. Noffsinger's findings, that appellant is
unable to practice medicine according to acceptable and prevailing standards of care as a
result of her mental illness. Accordingly, appellant does not meet the essential eligibility
requirements for practicing medicine in Ohio and is not a qualified individual with a
disability under the ADA. See Hanson v. Medical Bd. of Cal., C.D.Cal. No. CV 99-04264-
AHM (Feb. 1, 2000) (noting that "a medical license applicant who suffers from a mental
disability is not a 'qualified individual with a disability' under the ADA").
       {¶ 18} Appellant asserts that there is no evidence that her "disability poses * * *
danger to the public" and contends that because she "poses no threat of public harm, the
state's police power is no longer implicated." (Appellant's Brief at 15, 16.) However,
No. 16AP-29                                                                                7


appellant was terminated from Mercer Health in part because, on at least two occasions,
her "improper charting could have resulted in harm to the patient had [her] orders been
followed." (State's Ex. 2 at 1.) Dr. Noffsinger explained that, due to her persistent
depressive disorder, "[w]hen stresse[d], [appellant's] concentration is impaired, causing
her to make errors and have difficulty multi-tasking." (State's Ex. 3 at 11.) Indeed,
appellant informed Dr. Noffsinger that she has "difficulty multitasking," which Dr.
Noffsinger noted "is required of people who practice medicine, to be able to handle
multiple things at once." (Tr. at 36.)
       {¶ 19} A physician with impaired concentration and difficulty multi-tasking, who
has a history of giving incorrect orders, is a danger to the public. Moreover, it is "within
the province of the medical board to consider the issue of impairment even in the absence
of evidence of a specific incident of patient harm." Ridgeway v. State Med. Bd., 10th Dist.
No. 07AP-446, 2008-Ohio-1373, ¶ 25.            See also Griffiths v. Superior Court, 96
Cal.App.4th 757, 772 (2002) (noting the "preventative functions of license discipline,
whose main purpose is protection of the public * * * but whose purposes also include
prevention of future harm * * * and the improvement and rehabilitation of the
physician").
       {¶ 20} Because appellant's mental illness renders her unable to practice medicine
and surgery according to acceptable and prevailing standards of care, the Board's order
taking action against her license under R.C. 4731.22(B) did not violate the ADA or R.C.
4112.02. Based on the foregoing, appellant's first assignment of error is overruled.
       B. Second Assignment of Error – Reliable, Probative, and
          Substantial Evidence

       {¶ 21} Appellant's second assignment of error asserts that the trial court erred in
finding that the Board's order was supported by a preponderance of reliable, probative,
and substantial evidence. Appellant asserts that the Board failed to prove any of the
elements critical to a violation of R.C. 4731.22(B)(19).
       {¶ 22} R.C. 4731.22(B)(19) provides that the Board may take action against a
doctor's license due to an "[i]nability to practice according to acceptable and prevailing
standards of care by reason of mental illness or physical illness, including, but not limited
to, physical deterioration that adversely affects cognitive, motor, or perceptive skills."
No. 16AP-29                                                                                 8


"R.C. 4731.22(B)(19) is not triggered by mere evidence of a mental illness; rather, the
board's authority to charge and discipline a practitioner under (B)(19) is dependent upon
the board's finding of an individual's 'inability to practice according to acceptable and
prevailing standards of care' by reason of a mental illness." Landefeld v. State Med. Bd.,
10th Dist. No 99AP-612 (June 15, 2000).
       {¶ 23} Appellant asserts that the five items of evidence cited by the Board in the
March 5, 2014 letter are unreliable and fail to demonstrate a current inability to practice.
Initially, we note that the Board does not need evidence of a current inability to practice in
order to find a R.C. 4731.22(B)(19) violation. Ohio Adm.Code 4731-28-01(B) defines
"[i]nability to practice according to acceptable and prevailing standards of care by reason
of mental illness or physical illness" to include an "inability to practice in accordance with
such standards without appropriate treatment, monitoring, or supervision." In Taylor v.
State Med. Bd., 10th Dist. No. 10AP-262, 2010-Ohio-5560, the Board found Dr. Taylor to
be in violation of R.C. 4731.22(B)(19), despite the fact that her bipolar disorder had been
in full remission for four years before the Board took action against her license. Because
Dr. Taylor had a history of mental illness, the Board physician who examined Dr. Taylor
"opined that it was foreseeable that Dr. Taylor would experience future disabling episodes
of her mental illness" and concluded that as long as she "continued in treatment including
medication and counseling, and was monitored and supervised by the Board, Dr. Taylor
was capable of practicing medicine according to acceptable and prevailing standards of
care." Id. at ¶ 2. Accordingly, in Taylor, we upheld the Board's order placing restrictions
on Dr. Taylor's license because the evidence supported the finding that Dr. Taylor was
unable to practice without appropriate treatment, monitoring, or supervision.
       {¶ 24} The five items of evidence noted in the Board's letter, in conjunction with
Dr. Noffsinger's report and testimony, demonstrate that appellant has had an ongoing
struggle with depression since the 1990s. Dr. Noffsinger explained that appellant has
"had these problems for over 20 years and has not engaged in a pattern of sustained
treatment, you know, left to her own." (Tr. at 40.) Thus, Dr. Noffsinger explained that,
"especially given the concerns about public safety, that there needs to be sustained
treatment that can be monitored by the Board." (Tr. at 40.) Accordingly, the record
contains reliable, probative, and substantial evidence that appellant's persistent
No. 16AP-29                                                                                9


depressive disorder renders her unable to practice according to acceptable and prevailing
standards of care without appropriate treatment, monitoring, and supervision.
       {¶ 25} Moreover, appellant's various arguments about the five items of evidence
are immaterial, as the Board did not rely on those five incidents to find a violation of R.C.
4731.22(B)(19). Rather, the Board relied on those items of evidence to order appellant to
submit to psychological examination by Dr. Noffsinger. Although Dr. Noffsinger reviewed
some of these evidentiary items to write his report, he also relied on his personal
examination of appellant to conclude that she suffers from persistent depressive disorder
and is unable to practice as a result. The Board relied on Dr. Noffsinger's report and
testimony to find a violation of R.C. 4731.22(B)(19).
       {¶ 26} Appellant contends that her professional references contained in the Mercer
Health records in State's Exhibit 5 "affirmatively disprove any evidence of an inability to
practice in accordance with the standards of care." (Appellant's Brief at 30.) However,
the physicians who provided these employment references did not examine appellant to
ascertain whether she suffered from a mental illness and were not asked to determine
whether, in light of her mental illness, she could practice according to acceptable and
prevailing standards of care. Accordingly, the employment references do not affirmatively
disprove Dr. Noffsinger's conclusion that appellant was unable to practice according to
acceptable and prevailing standards of care.
       {¶ 27} Appellant next asserts that the Board "failed to meet its evidentiary burden
to show by a preponderance of substantial, probative, and reliable evidence that
[appellant] suffers from a mental illness." (Appellant's Brief at 33.) Appellant asserts that
Dr. Noffsinger's Diagnostic and Statistical Manual ("DSM") diagnosis of persistent
depressive disorder is not supported by the facts in the record.
       {¶ 28} The DSM-V provides the following requirements for a finding persistent
depressive disorder: (1) the individual experiences a depressed mood for most of the day,
for more days than not, as indicated by either subjective account or observation by others,
for at least two years, and (2) the presence, while depressed, of low energy or fatigue, and
poor concentration or difficulty making decisions. The DSM-V further requires that,
during the two-year period of the disturbance, the individual has never been without the
symptoms in (1) and (2) for more than two months at a time.
No. 16AP-29                                                                                10


       {¶ 29} Appellant claims that "the Board presented no evidence of events in the
previous two years" and asserts that there is "little in the record to support" the
requirement that she experienced a depressed mood for most days over the last two years.
(Appellant's Brief at 35.) However, appellant reported to Dr. Noffsinger that she
experiences "mild chronic depression, present all of the time, since her husband left the
marital relationship a few years ago." (State's Ex. 3 at 8.) Appellant also reported to Dr.
Noffsinger that she suffers from "[f]atigue (mild)" and that she has "mildly impaired
concentration, as evidenced by some difficulty multi-tasking."         (State's Ex. 3 at 9.)
Accordingly, appellant's own statements to Dr. Noffsinger demonstrate that she reported
feeling depressed, all of the time, over the past couple of years, in conjunction with fatigue
and poor concentration.     As such, the record supports Dr. Noffsinger's diagnosis of
persistent depressive disorder.
       {¶ 30} The common pleas court did not abuse its discretion in finding that the
Board's order was supported by reliable, probative, and substantial evidence.             Dr.
Noffsinger personally examined appellant and concluded that she suffers from persistent
depressive disorder which renders her unable to practice according to acceptable and
prevailing standards of care as a result. Appellant did not present an expert or a fact
witness to contradict Dr. Noffsinger's findings. Accordingly, the Board, as the trier of fact,
was entitled to rely on Dr. Noffsinger's opinion, which amounted to reliable, probative,
and substantial evidence that appellant was in violation of R.C. 4731.22(B)(19).
       {¶ 31} Based on the foregoing, appellant's second assignment of error is overruled.
       C. Third Assignment of Error – Order not in Accordance with
          Law

       {¶ 32} Appellant's third assignment of error asserts that the Board's order is not in
accordance with law, as a result of the questions the Board asked Dr. Noffsinger. The
Board sent Dr. Noffsinger a letter on March 22, 2014, asking him to evaluate appellant.
The letter asked Dr. Noffsinger to provide his opinion on the following three issues:
              (1) Whether there is any evidence that [appellant] suffers from
              any mental disorder or other psychopathology;

              (2) If the answer to (1) is affirmative, whether [appellant] is
              presently capable of practicing medicine according to
No. 16AP-29                                                                                 11


              acceptable and prevailing standards of care, and what
              restrictions or conditions, if any, should be placed upon her
              practice; and

              (3) If the answer to (1) is affirmative, whether the disorder is
              amenable to treatment and the plan of treatment you would
              recommend based upon your assessment of [appellant's]
              current needs.

(State's Ex. 4, Mar. 22, 2014 Letter at 1.)
       {¶ 33} Appellant asserts that the three questions are not the "correct inquiry," as
they fail to specifically ask if appellant has a mental illness or if there is a causal
connection between appellant's mental illness and her inability to practice according to
acceptable and prevailing standards of care. (Appellant's Brief at 41.) Because Dr.
Noffsinger used the questions to evaluate appellant, appellant asserts that an error of law
occurred.
       {¶ 34} However, the letter specifically informed Dr. Noffsinger that the "above-
listed issues are in no way intended to limit your evaluation or report." (State's Ex. 4 at 1.)
The letter also directed Dr. Noffsinger to evaluate whether appellant "suffer[ed] from an
'inability to practice according to acceptable and prevailing standards of care by reasons of
mental illness or physical illness,' as that clause is used in Section 4731.22(B)(19), Ohio
Revised Code." (State's Ex. 4 at 1.) Accordingly, Dr. Noffsinger's examination was not
limited to simply answering those three questions, and the letter specifically directed Dr.
Noffsinger to R.C. 4731.22(B)(19).
       {¶ 35} Although appellant asserts that the Board failed to ask Dr. Noffsinger
whether she suffered from a mental illness, Dr. Noffsinger diagnosed appellant as
suffering from persistent depressive disorder, which is a mental illness. Similarly, while
appellant asserts that the questions failed to ask about causation, Dr. Noffsinger found
causation present, as he testified that appellant is unable to practice medicine according
to acceptable and prevailing standards of care due to her persistent depressive disorder.
       {¶ 36} Appellant's contentions about the phrasing of the Board's questions are
meritless. Dr. Noffsinger evaluated appellant for purposes of R.C. 4731.22(B)(19) and
opined that she was unable to practice medicine according to acceptable and prevailing
No. 16AP-29                                                                              12


standards of care due to her mental illness. The Board appropriately relied on Dr.
Noffsinger's findings. As such, the Board's order is in accordance with law.
       {¶ 37} Appellant's third assignment of error is overruled.
       D. Fourth Assignment of Error – Deference
       {¶ 38} Appellant's fourth assignment of error asserts that the trial court erred in
affording the Board's evaluation of the evidence deference.          Appellant asserts that,
although it is "unclear" whether the "lower court actually afforded the Board deference,"
to the "extent that the lower court did afford the Board deference, it did so in error."
(Appellant's Brief at 43.) The trial court noted that it had "to 'give due deference to the
administrative resolution of evidentiary conflicts' " and concluded that the record
contained reliable, probative, and substantial evidence supporting the Board's order.
(Jan. 8, 2016 Decision & Entry at 8, quoting Conrad at 111.)
       {¶ 39} "The legislature and the courts of Ohio have delegated comprehensive
decision-making power to the [State Medical] Board," and "[s]uch power includes, but is
not limited to, the authority to rely on the Board's own knowledge when making a
decision." Walker, M.D. v. State Med. Bd., 10th Dist. No. 01AP-791 (Feb. 21, 2002).
Indeed, the " ' "purpose of the General Assembly in providing for administrative hearings
in particular fields was to facilitate such matters by placing the decision on facts with
boards or commissions composed of [people] equipped with the necessary knowledge and
experience pertaining to a particular field." ' " Pons at 621-22, quoting Arlen v. State
Med. Bd., 61 Ohio St.2d 168, 173 (1980), quoting Farrand v. State Med. Bd., 151 Ohio St.
222, 224 (1949). As such, "courts must accord due deference to the board's interpretation
of the technical and ethical requirements of its profession." Id. at syllabus.
       {¶ 40} Courts of common pleas must also accord deference "to the administrative
resolution of evidentiary conflicts." Conrad at 111. Thus, "when the evidence before the
court consists of conflicting testimony of approximately equal weight, the court should
defer to the determination of the administrative body." Id. However, "where a witness'
testimony is internally inconsistent, or is impeached by evidence of a prior inconsistent
statement, the court may properly decide that such testimony should be given no weight."
Id.
No. 16AP-29                                                                              13


       {¶ 41} Appellant does not argue that the trial court improperly accorded deference
to the Board's resolution of an evidentiary conflict.       Rather, appellant states that,
"although it is true that the Board is frequently afforded deference in analyzing questions
of minimal standards, such an inquiry is not occurring in this case." (Appellant's Brief at
45.) See Arlen at 172. While appellant is correct that this case does not concern a
minimal standards violation under R.C. 4731.22(B)(6), she fails to explain why deference
is not due to the Board's analysis of the acceptable and prevailing standards of care in the
profession, under R.C. 4731.22(B)(19). Indeed, the Board possesses the "knowledge
needed to determine the acceptable standard of general medical practice." Pons at 623.
Taylor concerned only a R.C. 4731.22(B)(19) violation, and, therein, this court noted that
the "Supreme Court has specifically recognized and respected the expertise of the medical
board in medical matters." Id. at ¶ 20, citing Arlen.
       {¶ 42} The Board's determination of whether a physician is capable of practicing
according to acceptable and prevailing standards of care in light of a physical or mental
illness is entitled to deference, as it concerns a determination regarding the technical and
ethical requirements of the profession. The trial court appropriately accorded the Board's
order deference.
       {¶ 43} Appellant's fourth assignment of error is overruled.
       E. Fifth Assignment of Error – Due Process
       {¶ 44} Appellant's fifth assignment of error asserts that the hearing before the
Board did not comport with the requirements of due process. Appellant asserts that her
due process rights were violated because the Board failed to provide her with a copy of
State's Exhibit 5 fourteen days before the hearing, failed to issue the subpoenas she
requested, and because the Board injected prejudicial statements into the record.
       {¶ 45} "Both the Fourteenth Amendment to the United States Constitution and
Section 16, Article I of the Ohio Constitution require that administrative proceedings
comport with due process." Richmond v. Ohio Bd. of Nursing, 10th Dist. No. 12AP-328,
2013-Ohio-110, ¶ 10, citing Mathews v. Eldridge, 424 U.S. 319 (1976); Doyle v. Ohio Bur.
of Motor Vehicles, 51 Ohio St.3d 46 (1990). "Pursuant to due process, governmental
agencies must provide constitutionally adequate procedures before depriving individuals
of their protected liberty or property interests." Natoli v. State Dental Bd., 177 Ohio
No. 16AP-29                                                                             14


App.3d 645, 2008-Ohio-4068, ¶ 18 (10th Dist.), citing Mathews at 332; Cleveland Bd. of
Edn. v. Loudermill, 470 U.S. 532, 541 (1985). Appellant has a protected property interest
in her certificate to practice medicine and surgery. See Natoli at ¶ 19, citing Haj-Hamed
v. State Med. Bd., 10th Dist. No. 06AP-351, 2007-Ohio-2521, ¶ 53.
       {¶ 46} "A 'fundamental requirement of due process is the opportunity to be heard
"at a meaningful time and in a meaningful manner." ' " Natoli at ¶ 18, quoting Mathews
at 333, quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965). "At its core, due process
insists upon fundamental fairness, and the requirement to conduct a hearing implies that
a fair hearing must occur." Id., citing Lassiter v. Dept. of Social Servs., 452 U.S. 18, 24
(1981); Clayman v. State Med. Bd., 133 Ohio App.3d 122, 127 (10th Dist.1999). But,
"[a]bove all, ' "[d]ue process is flexible and calls for such procedural protections as the
particular situation demands." ' " Id., quoting Mathews at 334, quoting Morrissey v.
Brewer, 408 U.S. 471, 481 (1972). The question of whether due process requirements
have been satisfied presents a legal question we review de novo. See Slorp v. Dept. of
Adm. Servs., 10th Dist. No. 97APE08-1136 (Apr. 30, 1998); Judd v. Meszaros, 10th Dist.
No. 10AP-1189, 2011-Ohio-4983, ¶ 19 ("Purely legal questions are subject to de novo
review.").
              1. State's Exhibit 5
       {¶ 47} The Board did not produce State's Exhibit 5 until March 16, 2015, the day
before the hearing. Pursuant to Ohio Adm.Code 4731-13-18(B)(1), when a party before
the Board has properly requested copies of documents, "the requested copies of
documents shall be provided no later than fourteen days prior to commencement of the
hearing."
       {¶ 48} At the hearing, appellant's attorney objected to the state's request to admit
State's Exhibit 5 into the record, asserting that it was "unfair to [appellant] to give her
these items the day before the hearing." (Tr. at 72.) The state asserted that it was not
offering the exhibit "to prove that these things happened" but merely to establish that
"they informed Dr. Noffsinger's opinion, that he asked [appellant] about them, [appellant]
was given the opportunity to respond, and that they were contained in the business
record." (Tr. at 69.)
No. 16AP-29                                                                             15


       {¶ 49} The trial court noted that "Exhibit 5 contains approximately 130 pages of
records from [appellant's] employment at Mercer Health" and noted that the state
asserted that the "copies of the Mercer Health documents were inadvertently not provided
with disclosure of Dr. Noffsinger's report." (Decision & Entry at 10.) The trial court
concluded that appellant could not establish prejudice from the state's failure to timely
provide her with a copy of the exhibit as the Mercer Health records were "referenced and
discussed in Dr. Noffsinger's report provided to Appellant on January 26, 2015," appellant
"had the opportunity to cross-examine Dr. Noffsinger at the hearing regarding her
employment at Mercer Health," and because appellant did not request a continuance of
the hearing. (Decision & Entry at 11.)
       {¶ 50} "To demonstrate a reversible denial of due process, as with any alleged error
on appeal, an appellant typically must make a showing of identifiable prejudice." In re
C.W., 9th Dist No. 06CA0033-M, 2006-Ohio-5635, ¶ 9, citing Estes v. Texas, 381 U.S.
532, 542 (1965). Thus, to support reversal, the record must show affirmatively "not only
that error intervened, but that such error was to the prejudice of the party seeking such a
reversal." Korn v. State Med. Bd., 61 Ohio App.3d 677, 686 (10th Dist.1988).
       {¶ 51} In Fattah v. State Med. Bd., 10th Dist. No. 93AP-601 (Mar. 10, 1994), the
respondent asserted that, "because eight of the thirteen patient files were not returned to
him until one week before the hearing" in violation of Ohio Adm.Code 4731-13-18(B), "he
was prevented from preparing an adequate defense and, therefore, was prejudiced." Id.
This court observed that "[a]ppellant was entitled to seek a continuance for his hearing
pursuant to Ohio Adm.Code 4731-13-06, which provides that a continuance may be
granted upon a showing of reasonable cause and proper diligence." Id. Because the
respondent did not request a continuance, we found prejudice lacking. Similarly, here,
appellant could have requested a continuance of the matter, pursuant to Ohio Adm.Code
4731-13-06, if she believed she needed additional time to prepare a response to State's
Exhibit 5, yet she did not.
       {¶ 52} Appellant asserts that, "[a]s a result of this late disclosure, [she] had no
means to respond to the exhibit such as identifying other witnesses or subpoenaing other
documents." (Appellant's Brief at 48.) However, appellant fails to explain what witnesses
she would have identified, what documents she would have subpoenaed, or how these
No. 16AP-29                                                                             16


witnesses or documents would have altered the outcome of the proceeding. Appellant's
vague allegations of prejudice are insufficient to support her claim of a due process
violation. See Haj-Hamed at ¶ 59 (although the state failed to identify a witness before
trial, in violation of Ohio Adm.Code 4731-13-18(D), because the appellant "fail[ed] to
identify how the testimony of Mr. Benedict prejudiced him or how foreknowledge of Mr.
Benedict's testimony would have benefited him in the preparation of his defense," the
state's violation of Ohio Adm.Code 4731-13-18(D)(2) did not "constitute[] a due process
violation").
       {¶ 53} As appellant has failed to demonstrate any prejudice resulting from the
state's late disclosure of State's Exhibit 5, the late disclosure does not amount to a due
process violation.
               2. Subpoenas
       {¶ 54} Appellant asserts that her right to due process of law was violated when the
Board refused to issue the subpoenas she requested. On January 30, 2015, appellant
submitted a written request asking the Board to issue two subpoenas: one to the record
custodian at Mercer Health, located at 800 West Main Street, Coldwater Ohio 45828, and
the other to a person "identified as 'MP' in Exhibit 3 to State's Exhibit 4., address known
to Board."     (Jan. 30, 2015 Request for Issuance of Subpoena at 1.)       "MP" was the
individual who had filed a complaint with the Board regarding appellant. Appellant asked
the Board to order that the persons and materials be produced "by or before 5:00 p.m. on
Friday, February 6, 2015." (Jan. 30, 2015 Request for Issuance of Subpoena at 1.)
       {¶ 55} On March 3, 2015, appellant filed another request for subpoenas. The
March 3, 2015 request was nearly identical to the January 30, 2015 request and similarly
asked the Board to issue subpoenas to the records custodian at Mercer Health and to MP.
The March 3, 2015 request initially asked the Board to order that the persons and
materials be produced by February 6, 2015, but elsewhere asked the Board to order that
the production occur by March 16, 2015.
       {¶ 56} On March 4, 2015, the Board returned appellant's subpoena request to her.
The Board explained that the subpoena request was insufficient, as it did not specify the
full name of the person to be subpoenaed, did not specify the address of the person to be
subpoenaed, and did not specify an accurate date and time at which the individual or
No. 16AP-29                                                                                             17


entity was to appear to produce the records. Appellant took no action in response to the
Board's letter. The state noted at the hearing that it did not plan to "oppose the issuance
of the subpoena" and explained that it "anticipated when we received this that [appellant's
counsel] would simply correct the deficiency." (Tr. at 76.)
        {¶ 57} Appellant asserts that the subpoena deficiency letter was inappropriate, as it
was not a motion to quash. However, because appellant never made a proper request for
a subpoena, the Board never had an obligation to issue the subpoenas. As such, there was
no subpoena in existence against which the state could have filed a motion to quash.
        {¶ 58} R.C. 119.09 provides that an agency may "and upon request of any party
receiving notice of the hearing * * * shall, issue a subpoena for any witness or a subpoena
duces tecum to compel the production of any books, records, or papers." "Thus, if
requested by a party to an adjudicatory hearing, an administrative agency must issue a
subpoena to compel the attendance of a witness or the production of documents at the
hearing." Clayton v. Bd. of Nursing, 10th Dist. No. 13AP-726, 2014-Ohio-2077, ¶ 28. As
with other due process violations, "to secure a reversal on the basis that the administrative
agency failed to issue a requested subpoena, a party must demonstrate that the failure
resulted in prejudice." Id. See also Burneson v. Ohio State Racing Comm., 10th Dist. No.
08AP-794, 2009-Ohio-1103, ¶ 24.
        {¶ 59} Ohio Adm.Code 4731-13-13(B) provides that, for purposes of hearings
before the Board, "subpoena requests shall specify the name and address of the individual
to be served and the date and time at which the individual is to appear." Furthermore,
except when leave is granted, "subpoena requests are to be filed with the board * * * at
least fourteen days in advance of the requested date of compliance." Ohio Adm.Code
4731-13-13(C).1 Appellant did not seek leave under Ohio Adm.Code 4731-13-13(C).
        {¶ 60} With regard to both the January 30 and March 3, 2015 requests asking the
Board to issue a subpoena to MP, address unknown, this request violated Ohio Adm.Code
4731-13-13(B)'s requirement that the subpoena request specify the name and address of
the individual to be served. Regarding the January 30, 2015 request that the Board issue

1 Ohio Adm.Code 4731-13-13(C) was amended effective July 31, 2016. The new version requires subpoena

requests to be filed at least 21 days in advance of the requested date of compliance. The version in effect
while this matter was pending, however, required subpoena requests to be filed at least 14 days in advance
of the requested date of compliance.
No. 16AP-29                                                                            18


a subpoena to the records custodian at Mercer Health, this request violated Ohio
Adm.Code 4731-13-13(C)'s requirement that the subpoena request be filed at least 14 days
in advance of the date of compliance. Appellant requested compliance by February 6,
2015, only seven days after the January 30, 2015 request date. Although the March 3,
2015 request was internally inconsistent regarding the date of compliance, either date
violated Ohio Adm.Code 4731-13-13(C). The February 6, 2015 compliance date was
before the March 3, 2015 request date, and the March 16, 2015 compliance date was only
13 days after the March 3, 2015 request date. Accordingly, as appellant failed to properly
request subpoenas under Ohio Adm.Code 4731-13-13, the Board did not violate
appellant's due process rights by failing to issue the subpoenas.
       {¶ 61} Furthermore, appellant fails to identify how she was prejudiced by the
Board's refusal to issue the subpoenas. Appellant does not explain how she would have
structured her defense differently or how the outcome of the proceeding would have
differed if the Board had issued the subpoenas. Notably, appellant received the Mercer
Health records from the state the day before the hearing and did not request a
continuance to further develop her defense in light of those documents. Regarding MP,
appellant was not entitled to receive any information about MP or his complaint to the
Board. R.C. 4731.22(F)(5) provides that a complaint to the Board "is confidential and not
subject to discovery" and obligates the Board to not "make public the names or any other
identifying information about patients or complainants unless proper consent is given."
Id. See also State Med. Bd. v. Murray, 66 Ohio St.3d 527, 536 (1993). Accordingly, we
find no due process violation resulting from the Board's refusal to issue appellant's
requested subpoenas.
              3. Prejudicial Statements
       {¶ 62} Appellant lastly asserts that her due process rights were violated when the
Board injected prejudicial statements into the record without any intention of
substantiation. Appellant's contentions here relate to MP's complaint, which the Board
referenced in the September 10, 2014 notice of opportunity letter and the Board's
March 5, 2014 letter to appellant. However, because the complaint was one of the pieces
of information the Board relied on to order appellant to submit to psychological
examination, the Board did not err by referring to the complaint in those letters. MP's
No. 16AP-29                                                                                 19


complaint generally states that he took his mother to see appellant for an appointment,
that appellant yelled at MP several times, and made him leave the office. The state did not
move to admit MP's complaint into the record.
       {¶ 63} Appellant asserts that she was prejudiced by the references to MP's
complaint because the lower court relied "on this misinformation in affirming the Board's
Order. Decision & Entry at 12." (Appellant's Brief at 54.) However, the trial court
referenced MP's statement only to address appellant's due process argument that the
"Board relied on an unsubstantiated allegation." (Decision & Entry at 12.) The trial court
noted that, while appellant objected "to references to the incident with MP elsewhere in
the record, [appellant] admitted during her interview with Dr. Noffsinger that she had lost
her temper and yelled at the patient." (Decision & Entry at 12-13.) Indeed, appellant told
Dr. Noffsinger during her interview that "she did confront the person several times, that
she lost her temper. She believed that the male was taking advantage of his mother
financially, and that she called the police and had him taken away from the practice." (Tr.
at 43.) The lower court concluded that any references to MP's statement in the record did
not violate appellant's right to due process.
       {¶ 64} Dr. Noffsinger considered MP's statement along with several other
documents when evaluating appellant. (See State's Ex. 3 at 1-2.) Dr. Noffsinger explained
that MP's complaint was "just one piece in a long line of problems like this. So it wasn’t
critical, no." (Tr. at 43.) Dr. Noffsinger testified that, even without MP's complaint, his
diagnosis of appellant would have been the same. Although appellant claims that it is
"simply not possible for a person to pretend not to know certain information after they
know it," she fails to cite to any support for that proposition. (Appellant's Brief at 55.) Dr.
Noffsinger is a licensed professional, and he personally examined appellant before
diagnosing her with persistent depressive disorder. As such, even in the absence of MP's
statement, Dr. Noffsinger's examination of appellant provided him with sufficient
information on which to diagnose her and conclude that her mental disorder rendered her
unable to practice. Notably, appellant did not ask Dr. Noffsinger any questions about
MP's complaint during cross-examination.
No. 16AP-29                                                                                 20


       {¶ 65} Appellant has not established any prejudice resulting from the references to
MP's complaint in the record. As such, appellant has failed to establish any due process
violation.
       {¶ 66} Based on the foregoing, appellant's fifth assignment of error is overruled.
IV. CONCLUSION
       {¶ 67} Having overruled appellant's five assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                      TYACK and LUPER SCHUSTER, JJ., concur.
                              _____________________